DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a third tapered portion, does not reasonably provide enablement for a 333rd tapered portion, which is what the claimed “n-th tapered portion …” encompasses.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Dependent claims 2-17 and 19 inherit and do not remedy the deficiencies of independent claims 1 and 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claimed phrase “an n-th tapered portion …” in independent claims 1, 18 and 20 and dependent claim 19 renders the scope of the claims indefinite.  One of ordinary skill in the art would not be reasonably apprised as to how many tapered portions are claimed.  For purposes of examination, the claim will be interpreted as requiring a first, second and third tapered portion. 

Dependent claims 2-17 and 19 inherit and do not remedy the deficiencies of independent claims 1 and 18.
Claim 5 recites “wherein a change in a diameter in the first tapered portion and the second tapered portion is 1.4 times to 7.1 times a change in a diameter in the n-th tapered portion.”  It is unclear if “a change in a diameter in the first tapered portion and the second tapered portion” requires addition of the change in diameters or refers to a difference in changes in the first and second portions.
Claims 6-8 recite limitations in the context of a measurement jig.  The characteristics that the claims intend to recite cannot be determined.  Referring to Fig. 4 of the instant application, the width of the two points and the means for securing the wire to the two points would have an effect on the flexural load value.  The details of the measurement jig are not described such that, in light of the specification, one of ordinary skill in the art can be reasonably apprised of the scope of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,865,767 to Frechette (cited by Applicant).
As to claim 18, Frechette teaches a guide wire comprising: 

a flexible main body portion (12) that constitutes a portion more proximal than the distal core portion (See annotated Fig. below) and has a constant diameter along an axial direction (“uniform diameter” col 3, ln 19-20); and 
a rigidity changing portion that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion (See annotated Fig. below) and decreases in rigidity from the main body portion toward the distal core portion (decrease in diameter towards distal end decreases rigidity col 1, ln 52-55), the rigidity changing portion comprising at least: 
a first tapered portion (22) that is continuous with the distal end of the main body portion and has a diameter decreasing from the main body portion toward the distal core portion (See annotated Fig. below); 
a second tapered portion (34) that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion (See annotated Fig. below); and 
an n-th tapered portion (32) that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side toward the distal core portion (See annotated Fig. below); and 
a gradient of a change in the diameter in the first tapered portion (D changes from 0.03 to 0.007 over length of 1.2  (col 3, ln 19-21 and col 4, ln 8-10 & 53-58) = 0.01917) is larger than a gradient of a change in the diameter in the second tapered portion (D changes from 0.007 to 0.005 over length of 1.75. (col 4, ln 8-14) = 0.00114).

As to claim 19, Frechette discloses the guide wire according to Claim 18, wherein n is equal to or greater than 3 (See annotated Fig. below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frechette in view of Admitted Prior Art in para [0003]-[0007] of the Specification (hereinafter “APA”).
As to claim 1, Frechette teaches a guide wire comprising: 
a flexible core wire, the flexible core wire comprising: 
a distal core portion (18) that includes a foremost distal end, the distal core portion being most flexible in an entire length of the core wire (elongated diameter portion D1 and small ribbon shape 18 makes distal core portion most flexible portion of wire col 3, ln 7-8; col 4, ln 59-66); 
a main body portion (12) that constitutes a portion more proximal than the distal core portion (See annotated Fig. below) and has a constant diameter along an axial direction (“uniform diameter” col 3, ln 19-20); and 
a rigidity changing portion that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion (See annotated Fig. below) and decreases in rigidity from the main body portion toward the distal core portion (decrease in diameter towards distal end decreases rigidity col 1, ln 52-55), the rigidity changing portion comprising at least: 

a second tapered portion (34) that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion (See annotated Fig. below); and 
an n-th tapered portion (32) that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side toward the distal core portion (See annotated Fig. below); 
a boundary portion (20) between the first tapered portion and the second tapered portion (See annotated Fig. below); and 
a gradient of a change in the diameter in the first tapered portion (D changes from 0.03 to 0.007 over length of 1.2  (col 3, ln 19-21 and col 4, ln 8-10 & 53-58) = 0.01917) is larger than a gradient of a change in the diameter in the second tapered portion (D changes from 0.007 to 0.005 over length of 1.75. (col 4, ln 8-14) = 0.00114).
Frechette does not teach the boundary portion is located in a range of 300 mm to 400 mm from the foremost distal end of the distal core portion.  APA teaches a rigidity changing portion, which includes a boundary portion, at 300mm (para [0006]).  A person of ordinary skill in the art would be motivated to provide different lengths of the boundary portion, as needed according to circumstances to achieve the required rigidity, and would arrive to the subject-matter of these claims by simply trying out these different parameters in light of the teachings by Frechette and APA.  Hence provision of the slight constructional changes according to claims appears to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved (rigidity and pushability characteristics) can be readily contemplated in advance.  


    PNG
    media_image1.png
    494
    1321
    media_image1.png
    Greyscale

Annotated Fig. 1 of Frechette
As to claim 2, Frechette and APA make obvious the guide wire according to Claim 1. Frechette further teaches wherein a relationship of a gradient of a change in a diameter in the n-th tapered portion with respect to a gradient of a change in a diameter, determined by a distal end diameter of the main body portion and a proximal end diameter of the distal core portion when a range of the rigidity changing portion is up to 300 mm from the foremost distal end of the distal core portion, satisfies 0.27 < An/AO < 1.80 (0.005/0.01449 = 0.3451), wherein the An is the gradient of the change in the diameter in the n-th tapered portion (D1/L = 0.0025/0.5 = 0.005) and the AO is the gradient of the change in the diameter, determined by the distal end diameter of the main body portion and the proximal end diameter of the distal core portion (D3-D1/L1+L2+L3 = 0.038-0.0025/(.5+.75+1.2) = 0.0355/2.45 = 0.01449).

As to claim 3, Frechette and APA make obvious the guide wire according to Claim 1. Frechette further teaches wherein a diameter of a distal side in the first tapered portion (D3 col 4, ln 9-10) is 45% to 75% (0.007/0.01 *100%= 70%) of the diameter of the main body portion (col 3, ln 19-21).

As to claim 4, Frechette and APA make obvious the guide wire according to Claim 1. Frechette further teaches wherein the gradient of the change in the diameter (0.01917) in the first tapered portion is 3.4 times to 21.7 times the gradient of the change in the diameter (0.00114) in the second tapered portion (0.01917/0.00114 = 16.8).



As to claim 10, Frechette and APA make obvious the guide wire according to Claim 1. Frechette further teaches wherein a tapered angle of the first tapered portion is constant along the axial direction (Fig. 1 illustrates a constant taper).

As to claim 11, Frechette and APA make obvious the guide wire according to Claim 1. Frechette further teaches wherein a tapered angle of the second tapered portion is constant along the axial direction (Figs. 1, 2 illustrate a constant taper).

As to claim 12, Frechette and APA make obvious the guide wire according to Claim 1. Frechette further teaches wherein a tapered angle of the n- th tapered portion is constant along the axial direction (Figs. 1, 2 illustrate a constant taper).

As to claim 13, Frechette and APA make obvious the guide wire according to Claim 1. APA further teaches wherein the core wire has a length suitable for use in a transarterial chemoembolization (para [0003]-[0004]).

As to claim 14, Frechette and APA make obvious the guide wire according to Claim 1. Frechette and APA do not explicitly teach wherein an axial direction length of the rigidity changing portion is 360 mm to 430 mm.  A person of ordinary skill in the art would be motivated to provide different lengths of the rigidity changing portion, as needed according to circumstances to achieve the required rigidity, and would arrive to the subject-matter of the claim by simply trying out different parameters, when provided the teachings of Frechette and APA. Hence provision of the slight constructional changes according to claims appears to come within the scope of the customary practice followed by persons skilled in the art, 
"The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . [I]n such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). Criticality is shown by some noticeable difference in the qualities. In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).
Nothing in the Specification indicates that the range recited in claim 14 is somehow critical or leads to unexpected results.
The numerous broad ranges disclosed in the Specification—and the lack of any accompanying description explaining the criticality of these numerous ranges—are relevant, as they discredit any evidence of criticality. See, e.g., Ex parte Shastry et al., No. 2017-003614 , 2017 WL 6817003 , at *7 (PTAB Dec. 11, 2017) ("Appellants do not establish criticality or unexpected results for the narrow range of peroxide amount claimed, in view of the broader range disclosed in the Specification ¶ 13.").  See also PTAB Final Decision, Ex parte Kelly, Appeal 2018-5569, Application 13/706,036, 2020 BL 32270.

As to claim 15, Frechette and APA make obvious the guide wire according to Claim 14. Frechette APA do not explicitly teach wherein an axial direction length of the first tapered portion is 80 to 230 mm.  A person of ordinary skill in the art would be motivated to provide different lengths of the rigidity changing portion, as needed according to circumstances to achieve the required rigidity, and would arrive to the subject-matter of the claim by simply trying out different parameters, when provided the teachings of Frechette and APA. Hence provision of the slight constructional changes according to claims appears to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved (rigidity and pushability characteristics) can be readily contemplated in advance.
"The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . [I]n such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). Criticality is shown by some noticeable difference in the qualities. In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).
Nothing in the Specification indicates that the range recited in claim 14 is somehow critical or leads to unexpected results.
The numerous broad ranges disclosed in the Specification—and the lack of any accompanying description explaining the criticality of these numerous ranges—are relevant, as they discredit any evidence of criticality. See, e.g., Ex parte Shastry et al., No. 2017-003614 , 2017 WL 6817003 , at *7 (PTAB Dec. 11, 2017) ("Appellants do not establish criticality or unexpected results for the narrow range of peroxide amount claimed, in view of the broader range disclosed in the Specification ¶ 13.").  See also PTAB Final Decision, Ex parte Kelly, Appeal 2018-5569, Application 13/706,036, 2020 BL 32270.

As to claim 16, Frechette and APA make obvious the guide wire according to Claim 14. Frechette APA do not explicitly teach wherein an axial direction length of the second tapered portion is 160 mm to 280 mm. A person of ordinary skill in the art would be motivated to provide different lengths of the rigidity changing portion, as needed according to circumstances to achieve the required rigidity, and would arrive to the subject-matter of the claim by simply trying out different parameters, when provided the teachings of Frechette and APA. Hence provision of the slight constructional changes according to claims appears to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved (rigidity and pushability characteristics) can be readily contemplated in advance.
"The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . [I]n such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). Criticality is shown by some noticeable difference in the qualities. In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).
Nothing in the Specification indicates that the range recited in claim 14 is somehow critical or leads to unexpected results.
Ex parte Shastry et al., No. 2017-003614 , 2017 WL 6817003 , at *7 (PTAB Dec. 11, 2017) ("Appellants do not establish criticality or unexpected results for the narrow range of peroxide amount claimed, in view of the broader range disclosed in the Specification ¶ 13.").  See also PTAB Final Decision, Ex parte Kelly, Appeal 2018-5569, Application 13/706,036, 2020 BL 32270.

As to claim 17, Frechette and APA make obvious the guide wire according to Claim 1. Frechette further teaches wherein n is equal to or greater than 3 (See annotated Fig.).

As to claim 20, when reading the preamble in the context of the entire claim, the recitation “configured for a transarterial chemoembolization (TACE)” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Frechette teaches the guide wire comprising: 
a flexible core wire, the flexible core wire comprising: 
a distal core portion (18) that includes a foremost distal end (See annotated Fig. above); 
a main body portion (12) that constitutes a portion more proximal than the distal core portion (See annotated Fig. above) and has a constant diameter along an axial direction(“uniform diameter” col 3, ln 19-20); and 
a rigidity changing portion that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion (See annotated Fig. above) and decreases in rigidity from the main body portion toward the distal core portion (decrease in diameter towards distal end decreases rigidity col 1, ln 52-55),
wherein the rigidity changing portion comprises at least: 

a second tapered portion (34) that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion (See annotated Fig. above); 
an n-th tapered portion (32) that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side toward the distal core portion (See annotated Fig. above); 
a boundary portion (20) between the first tapered portion and the second tapered portion (See annotated Fig. above).
each of the first tapered portion, the second tapered portion, and the n-th tapered portion having a tapered angle that is constant along the axial direction (Figs. 1, 2 illustrate constant taper in all 3 portions; see annotated Fig. above).
Frechette does not teach the boundary portion is located in a range of 300 mm to 400 mm from the foremost distal end of the distal core portion.  APA teaches a rigidity changing portion, which includes a boundary portion, at 300mm (para [0006]).  A person of ordinary skill in the art would be motivated to provide different lengths of the boundary portion, as needed according to circumstances to achieve the required rigidity, and would arrive to the subject-matter of these claims by simply trying out these different parameters in light of the teachings by Frechette and APA.  Hence provision of the slight constructional changes according to claims appears to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved (rigidity and pushability characteristics) can be readily contemplated in advance.
Frechette and APA do not explicitly teach wherein an axial direction length of the rigidity changing portion is 360 mm to 430 mm.  A person of ordinary skill in the art would be motivated to provide different lengths of the rigidity changing portion, as needed according to circumstances to achieve the required rigidity, and would arrive to the subject-matter of the claim by simply trying out different parameters, when provided the teachings of Frechette and APA. Hence provision of the slight constructional changes 
"The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . [I]n such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). Criticality is shown by some noticeable difference in the qualities. In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).
Nothing in the Specification indicates that the range recited in claim 14 is somehow critical or leads to unexpected results.
The numerous broad ranges disclosed in the Specification—and the lack of any accompanying description explaining the criticality of these numerous ranges—are relevant, as they discredit any evidence of criticality. See, e.g., Ex parte Shastry et al., No. 2017-003614 , 2017 WL 6817003 , at *7 (PTAB Dec. 11, 2017) ("Appellants do not establish criticality or unexpected results for the narrow range of peroxide amount claimed, in view of the broader range disclosed in the Specification ¶ 13.").  See also PTAB Final Decision, Ex parte Kelly, Appeal 2018-5569, Application 13/706,036, 2020 BL 32270.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11,191,924 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/David J. McCrosky/Primary Examiner, Art Unit 3791